IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
DEMARCUS WAYNE ALLEN, §
Plaintiff, §
§
v. § No, 3:19-cv-00535-S (BT)
§
§
LUPE VALDEZ et al., §
Defendants. §

ORDER

The United States Magistrate Judge made findings, conclusions and a recommendation in
this case. Plaintiff filed objections, and the District Court has made a de novo review of those
portions of the proposed findings and recommendation to which objection was made. The
objections are overruled, and the Court ACCEPTS the Findings, Conclusions and
Recommendation of the United States Magistrate Judge.

SO ORDERED.

SIGNED July _/, 2019, J

)
4

ue

 

es,

 

UNITED STATES DISTRICT JUDGE

 

 
